Citation Nr: 1446126	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1988 to October 1999; among many other decorations, the Veteran was awarded the Bronze Star Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for service connection.  

The Veteran filed a notice of disagreement with this decision in March 2010.  In an April 2011 decision, the Board remanded the claim in order that a statement of the case could be issued.  The RO issued a statement of the case in February 2012; the Veteran filed a timely substantive appeal.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to an increased rating for a right knee scar and for a temporary total rating for right knee surgery have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's sleep apnea is causally related to his active service.  



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran has been diagnosed as suffering from sleep apnea, as reflected by VA treatment records and a February 2012 VA examination.  The current disability criterion is met.  

There is no explicit record of the Veteran suffering from this disability during his active service.  That said, on his August 1999 report of medical history at separation, the Veteran specifically noted that he suffered from "frequent trouble sleeping."  The Veteran has also submitted letters from his wife and a fellow soldier attesting to the fact that the Veteran showed symptoms consistent with sleep apnea during his active service.  The in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's current sleep apnea is related to the symptoms he experienced during his active service.  Though the examiner from his February 2012 VA examination determined that no such link exists, the opinion is of little probative value.  The examiner did not consider the lay statements of record, nor did he address the Veteran's August 1999 report of medical history at separation.

Remanding for a new opinion is unnecessary.  The Veteran's statements at his September 2013 hearing, read in conjunction with the other lay evidence of record, make it clear that the Veteran's sleep apnea had its onset in service and has continued to the present day.  Resolving all reasonable doubt in his favor, service connection for sleep apnea is warranted.  


ORDER

Entitlement to service connection for sleep apnea is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


